Title: From George Washington to Lawrence Kortright, 25 November 1785
From: Washington, George
To: Kortright, Lawrence



Sir,
Mount Vernon 25th Novr 1785.

If it was in my power to give you the information, & the satisfaction which is required in your letter of the 10th of October; I would do it with pleasure: but not recollecting enough of the

particular circumstances attending the Sloop Hester—the whole of the business respecting this & other vessels, being entirely within the Department of the Quarter Mr General, I can offer nothing which will facilitate your settlement with the public.
I do remember very well that the service, in the Spring of 1776, required an impress, & purchase of Vessels; that orders issued to the Quarter Master General for that purpose; & I have some recollection that the Sloop Hester was one of those Vessels which were taken into the service of the public, & that she was afterwards sold to Colo. Sears: but upon what terms; what became of her after that; how the Accots respecting her stand—or how the matter is to be finally settled, I know not. I am Sir &c.

G: Washington

